MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017 ME 152 
Docket:	   Was-16-240	
Argued:	   February	6,	2017	
Decided:	  July	11,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
             ROQUE	ISLAND	GARDNER	HOMESTEAD	CORPORATION	
                                   	
                                  v.	
                                   	
                          TOWN	OF	JONESPORT	
	
	
HJELM,	J.	

      [¶1]	 	 Roque	 Island	 Gardner	 Homestead	 Corporation	 (“RIHC”)	 appeals	

from	a	judgment	entered	in	the	Superior	Court	(Washington	County,	Stokes,	J.)	

affirming	 the	 Town	 of	 Jonesport	 Board	 of	 Appeals’s	 denial	 of	 RIHC’s	 request	

for	a	municipal	tax	abatement	for	2014.		RIHC	argues	that	evidence	presented	

to	the	Board	compels	the	conclusion	that	the	Town’s	valuation	of	its	property	

was	 unjustly	 discriminatory	 because	 the	 assessment	 rate	 for	 island	

structures—such	 as	 those	 on	 its	 land,	 Roque	 Island—is	 higher	 than	 for	

structures	located	on	the	mainland.		Because	the	record	does	not	compel	the	

conclusion	 that	 the	 rate	 differentiation	 is	 unjustly	 discriminatory,	 we	 affirm	

the	judgment.	
2	

                                           I.		BACKGROUND	

         [¶2]		The	Board	of	Appeals	held	a	two-day	hearing	on	RIHC’s	application	

for	 an	 abatement	 of	 its	 2014	 municipal	 property	 tax.1	 	 At	 the	 hearing,	 the	

Board	was	presented	with	the	following	evidence.	

         [¶3]	 	 RIHC,	 a	 nonprofit	 entity	 organized	 under	 Maine	 law,	 owns	 the	

entirety	 of	 Roque	 Island,	 which	 is	 located	 in	 the	 Town	 of	 Jonesport.	 	 The	

property	 consists	 of	 1,242	 acres	 of	 land,	 with	 five	 houses	 and	 numerous	

outbuildings.		Roque	Island	is	a	homestead	that	has	been	owned	by	the	same	

family	since	the	early	1800s.	

         [¶4]		In	2010,	the	Town	hired	a	certified	private	assessor	and	evaluator	

to	 conduct	 a	 revaluation	 of	 all	 properties	 in	 the	 Town.	 	 The	 private	 assessor	

used	 “TRIO,”	 which	 is	 State-approved	 assessment	 software,	 to	 develop	

property	valuation	formulae.		The	TRIO	formulae,	which	are	differentiated	by	

neighborhood,	calculate	separate	land	and	building	values	for	a	given	parcel.		

Those	 values	 are	 combined	 to	 determine	 a	 total	 assessed	 value	 for	 the	

property.	

     1
    	 	 As	 provided	 by	 statute,	 in	 February	 2015,	 RIHC	 submitted	 its	 abatement	 application	 to	 the	
municipal	assessor.		See	36	M.R.S.	§	841(1)	(2016).		The	municipal	assessor	did	not	take	action	on	
the	abatement	application	within	sixty	days	of	its	filing	because,	as	she	later	explained	to	the	Board,	
she	 had	 not	 completed	 her	 investigation	 into	 the	 matter	 within	 that	 period.	 	 The	 application	 was	
thereby	 deemed	 denied,	 see	 36	 M.R.S.	 §	 842	 (2016),	 and	 RIHC	 pursued	 its	 application	 before	 the	
Board,	see	36	M.R.S.	§	843(1)	(2016).	
                                                                                                             3	

        [¶5]	 	 The	 calculations	 are	 a	 function	 of	 the	 character	 of	 the	

neighborhood	 where	 the	 property	 is	 located,	 so	 that,	 for	 example,	 the	 land	

values	 of	 shorefront	 property	 on	 the	 mainland	 are	 subject	 to	 a	 multiplier	 to	

reflect	 the	 greater	 market	 value	 of	 waterfront	 real	 estate.	 	 In	 contrast,	 land	

values	 for	 island	 properties	 are	 calculated	 at	 a	 lower	 rate	 because	 those	

parcels	 are	 not	 benefitted	 by	 certain	 services	 that	 mainland	 properties	

receive.	 	 Conversely,	 building	 values	 on	 islands	 are	 subject	 to	 an	 “economic	

obsolescence	 factor”	 of	 200%—resulting	 in	 a	 greater	 assessed	 value	 than	 a	

comparable	mainland	structure	would	have—because	of	the	additional	cost	of	

building	on	an	island.2	

        [¶6]	 	 The	 Town	 assessor	 testified	 that	 the	 200%	 multiplier	 is	 used	 to	

determine	the	assessed	value	of	island	structures	due	to	higher	construction	

costs	on	islands,	which	results	from	the	expense	of	transporting	materials	and	

workers—something	 she	 had	 confirmed	 through	 communications	 with	

building	contractors,	who	reported	that	they	double	their	regular	charges	for	

island	construction.		The	assessor	further	testified	that	she	had	learned	from	

other	municipal	assessors	that	although	other	municipalities	might	not	use	an	

   2
    	 	 The	 economic	 obsolescence	 factor	 for	 most,	 if	 not	 all,	 mainland	 properties	 in	 Jonesport	 is	
100%,	 meaning	 that	 it	 has	 no	 effect	 on	 mainland	 building	 values.	 	 Although	 the	 phrase	
“obsolescence	factor”	implies	a	reduction	in	value,	as	applied	here	it	has	the	effect	of	increasing	the	
assessed	value.	
4	

economic	 obsolescence	 rate	 as	 Jonesport	 does,	 they	 employ	 other	 valuation	

techniques	that	result	in	higher	assessments	for	island	structures.3	

         [¶7]	 	 Due	 to	 an	 oversight	 by	 the	 Town	 assessor’s	 office,	 the	 economic	

obsolescence	 factor	 originating	 with	 the	 2010	 revaluation	 was	 not	 fully	

applied	to	the	assessment	of	the	structures	on	Roque	Island	until	the	2014	tax	

year.		When	the	Town	then	applied	the	factor	to	the	Roque	Island	property,	its	

total	valuation	increased	by	52%	from	the	previous	tax	year.		RIHC	sought	an	

abatement	from	the	resulting	property	tax	increase,	and	when	that	application	

was	constructively	denied,	it	appealed	to	the	Board.		See	supra	n.1.	

         [¶8]	 	 On	 that	 appeal,	 RIHC	 contended	 that	 the	 200%	 economic	

obsolescence	 factor	 for	 island	 buildings	 constituted	 unlawful	 discrimination	

and	 sought	 an	 abatement	 of	 $1,305,150	 from	 the	 2014	 building	 valuation	

assessment	of	$2,609,846,	which	would	result	in	a	property	tax	reduction	of	

nearly	$20,000.		After	deliberations	during	the	public	hearing,	which	was	held	

in	 July	 and	 September	 2016,	 and	 in	 a	 written	 decision,	 the	 Board	 denied	

RIHC’s	 abatement	 application.	 	 The	 Board	 concluded	 that	 once	 the	

2010	revaluation	formulae	were	applied	to	the	Roque	Island	property	for	the	

    	 	 The	 Town	 assessor	 testified,	 for	 example,	 that	 for	 island	 properties,	 the	 Town	 of	
     3

Southwest	Harbor	 uses	 a	 “special	 neighborhood”	 designation	 to	 “arrive	 at	 the	 same	 idea”	 as	 the	
200%	multiplier;	and	in	the	City	of	Portland,	instead	of	“a	factor	of	two,”	the	assessors	apply	“higher	
building	grades	and	quality	of	construction	and	condition”	to	achieve	a	similar	result.	
                                                                                                5	

2014	tax	year,	RIHC’s	“buildings	were	now	being	taxed	consistently	with	other	

buildings	 on	 islands.”	 	 The	 Board	 further	 found	 that	 although	 “there	 are	 no	

comparable	 islands	 in	 Jonesport”	 to	 Roque	 Island,4	 “other	 [t]owns	 in	 Maine	

assess	buildings	on	islands	at	a	significantly	higher	rate	than	buildings	on	the	

mainland.”	

       [¶9]	 	 After	 the	 Board	 denied	 RIHC’s	 motion	 for	 reconsideration,	 RIHC	

appealed	to	the	Superior	Court,	see	30-A	M.R.S.	§	2691(3)(G)	(2016);	36	M.R.S.	

§	 843(1)	 (2016);	 M.R.	 Civ.	P.	80B,	 which	 affirmed	 the	 Board’s	 denial	 of	 the	

abatement	 appeal.	 	 RIHC	 timely	 appealed	 to	 us.	 	 See	 M.R.	 App.	 P.	 2(b)(3);	

M.R.	Civ.	P.	80B(n).	

                                       II.		DISCUSSION	

       [¶10]	 	 RIHC	 argues	 that	 the	 Board	 erred	 in	 its	 decision	 denying	 an	

abatement	 because	 the	 Town’s	 assessment	 of	 its	 buildings,	 calculated	 using	

the	 200%	 economic	 obsolescence	 multiplier,	 is	 unjustly	 discriminatory	 and	

resulted	in	an	unfair	apportionment	of	the	municipal	tax	burden.	

       [¶11]	 	 When	 the	 Superior	 Court	 has	 acted	 in	 its	 appellate	 capacity	 to	

review	 a	 decision	 of	 a	 municipal	 board	 of	 appeals,	 “we	 review	 the	 Board’s	


   4
   		During	discussion	at	the	hearing,	one	of	the	Board	members	stated	that	the	structures	on	the	
other	developed	islands	were	camps	and	that	only	one	had	electricity	from	a	source	that	was	not	
portable.	
6	

decision	 directly	 for	 abuse	 of	 discretion,	 errors	 of	 law,	 and	 sufficient	

evidence.”	 	 Petrin	 v.	 Town	 of	 Scarborough,	 2016 ME 136,	 ¶	 13,	 147 A.3d 842 

(quotation	 marks	 omitted);	 see	 also	 M.R.	 Civ.	 P.	 80B.	 	 Because	 the	 Board	

concluded	that	RIHC	failed	to	meet	its	burden	to	prove	that	an	abatement	was	

merited,	 “we	 will	 vacate	 the	 Board’s	 decision	 only	 if	 the	 record	 compels	 a	

contrary	 conclusion	 to	 the	 exclusion	 of	 any	 other	 inference.”	 	 Petrin,	

2016 ME 136,	 ¶	 16,	 147 A.3d 842  (quotation	 marks	 omitted).	 	 “That	 the	

record	 contains	 evidence	 inconsistent	 with	 the	 result,	 or	 that	 inconsistent	

conclusions	 could	 be	 drawn	 from	 the	 evidence,	 does	 not	 render	the	 Board’s	

findings	 invalid	 if	 a	 reasonable	 mind	 might	 accept	 the	 relevant	 evidence	 as	

adequate	to	support	the	Board’s	conclusion.”		Terfloth	v.	Town	of	Scarborough,	

2014 ME 57,	 ¶	 10,	 90 A.3d 1131  (alterations	 omitted)	 (quotation	 marks	

omitted).	

      [¶12]		“A	town’s	tax	assessment	is	presumed	to	be	valid.”		Ram’s	Head	

Partners,	LLC	v.	Town	of	Cape	Elizabeth,	2003 ME 131,	¶	9,	834 A.2d 916.		To	

overcome	this	presumption,	the	taxpayer	bears	the	burden	of	proving	that	the	

assessment	 is	 “manifestly	 wrong”	 by	 demonstrating	 that	 (1)	 the	 “property	

was	 substantially	 overvalued	 and	 an	 injustice	 resulted	 from	 the	

overvaluation”;	 (2)	 “there	 was	 unjust	 discrimination	 in	 the	 valuation	 of	 the	
                                                                                           7	

property”;	 or	 (3)	 “the	 assessment	 was	 fraudulent,	 dishonest,	 or	 illegal.”		

Petrin,	 2016 ME 136,	 ¶	 14,	 147 A.3d 842  (quotation	 marks	 omitted).	 	 Here,	

RIHC	challenges	the	assessment	solely	on	the	basis	of	unjust	discrimination.	

       [¶13]	 	 The	 prohibition	 against	 unjust	 discrimination	 derives	 from	 the	

Maine	 Constitution,	 which	 provides	 that	 “[a]ll	 taxes	 upon	 real	 and	 personal	

estate,	assessed	by	authority	of	this	State,	shall	be	apportioned	and	assessed	

equally	 according	 to	 the	 just	 value	 thereof,”	 Me.	 Const.	 art.	 IX,	 §	 8,	 and	 the	

federal	 Equal	 Protection	 Clause,	 U.S.	 Const.	 amend.	 XIV,	 §	 1.	 	 “To	 achieve	 an	

equitable	 distribution	 of	 the	 overall	 tax	 burden,	 assessors	 must	 apply	 a	

relatively	 uniform	 rate	 to	 all	 comparable	 properties	 in	 the	 district.”		

Petrin,	2016 ME 136,	 ¶	 15,	 147 A.3d 842  (alteration	 omitted)	 (quotation	

marks	 omitted).	 	 Unjust	 discrimination	 occurs	 where	 “similarly	 situated	

properties”	 are	 taxed	 unequally,	 and	 is	 typically	 demonstrated	 through	

evidence	 of	 a	 practice	 that	 amounts	 to	 intentional	 “underassessment	 or	

overassessment	 of	 one	 set”	 of	 like	 properties.	 	 Delogu	 v.	 City	 of	 Portland,	

2004 ME 18,	 ¶	 12,	 843 A.2d 33;	 see	 Ram’s	 Head,	 2003 ME 131,	 ¶	 11,	

834 A.2d 916.	

       [¶14]	 	 In	 its	 effort	 to	 prove	 an	 unjustly	 discriminatory	 valuation,	 RIHC	

has	 invoked	 the	 analytical	 model	 we	 approved	 in	 Ram’s	 Head,	 wherein	 a	
8	

taxpayer	 may	 present	 evidence	 that	 “parcels	 owned	 by	 other	 taxpayers	 ‘are	

assessed	 at	 drastically	 lower	 valuations;	 that	 there	 are	 no	 distinctions	

between	 the	 two	 sets	 of	 properties	 that	 justify	 the	 disparity;	 and	 that	 any	

rationale	 offered	 by	 the	 Town	 for	 the	 lower	 valuations	 is	 unfounded	 or	

arbitrary.’”	 	 Petrin,	 2016 ME 136,	 ¶	 25,	 147 A.3d 842  (alterations	 omitted)	

(quoting	Ram’s	Head,	2003 ME 131,	¶	12,	834 A.2d 916).		RIHC	asserts	that	its	

structures	 are	 taxed	 at	 a	 higher	 rate	 than	 similarly	 situated	 structures	 on	

mainland	 properties	 and	 that,	 as	 an	 owner	 of	 island	 structures,	 it	

consequently	bears	a	disproportionate	share	of	the	municipal	tax	burden.	

       [¶15]		“[O]nly	similarly	situated	properties	must	receive	approximately	

equivalent	 tax	 treatment	 .	 .	 .	 .”	 	 Town	 of	 Bristol	 Taxpayers’	 Ass’n	 v.	 Bd.	 of	

Selectmen/Assessors	 for	 Bristol,	 2008 ME 159,	 ¶	 11,	 957 A.2d 977.	 	 Unjust	

discrimination	does	not	exist	where	“properties	[are]	treated	differently	from	

properties	in	other	areas	of	Town	that	[are]	not	similar	to	their	own.”		Id.	¶	12;	

see	 also	 Angell	 Family	 2012	 Prouts	 Neck	 Tr.	 v.	 Town	 of	 Scarborough,	

2016 ME 152,	¶¶	32-33,	149 A.3d 271.		Here,	the	Town	assessor	explained	to	

the	 Board	 that	 islands	 are	 considered	 “a	 separate	 neighborhood.”	 	 The	

structures	on	all	developed	islands	in	Jonesport	are	subject	to	the	same	200%	

economic	obsolescence	factor	that	is	applied	to	the	valuation	of	buildings	on	
                                                                                                          9	

Roque	 Island.	 	 Therefore,	 the	 Roque	 Island	 property	 was	 treated	 like	 other,	

similarly	situated	properties.	

        [¶16]	 	 Further,	 the	 Board	 was	 not	 compelled	 to	 conclude	 that	 island	

structures	are	similarly	situated	to	those	on	mainland	property,	to	which	the	

multiplier	is	not	applied.		See	Angell	Family,	2016 ME 152,	¶	13,	149 A.3d 271.		

Although	Jonesport’s	island	land	valuations	are	reduced	because	those	parcels	

receive	 fewer	 municipal	 services	 than	 their	 mainland	 counterparts,	 the	

assessment	 of	 island	 structures	 is	 higher	 because	 of	 greater	 building	 costs.5		

The	 Town	 assessor	 told	 the	 Board	 that	 several	 contractors	 advised	 her	 that	

they	 generally	 charge	 double	 for	 island	 construction	 projects	 compared	 to	

what	they	charge	on	the	mainland.		Additionally,	 the	Town	assessor	told	the	

Board	that	according	to	RIHC’s	own	property	manager,	it	“had	done	[its]	own	

cement	because	[it]	wasn’t	going	to	hire	one	of	these	boats	at	$4,000	a	day	to	

bring	 the	 truck	 out,	 or	 to	 ferry	 several	 trucks	 back	 and	 forth.”	 	 Given	 the	


   5
      	 	 At	 the	 abatement	 hearing,	 the	 assessor	 stated	 that	 the	 increased	 assessment	 of	 island	
structures	is	generally	offset	by	the	reduced	land	assessment	for	island	property.		RIHC	has	made	
clear	that	it	is	not	challenging	the	land	assessment	methodology,	which	actually	is	favorable	to	an	
island	property	taxpayer.		This	has	led	the	Town	to	argue	that	RIHC’s	challenge	is	improper	because	
it	 is	 directed	 toward	 only	 one	 component	 of	 the	 overall	 valuation.	 	 See	 Roberts	 v.	 Town	 of	
Southwest	Harbor,	2004 ME 132,	¶	4,	861 A.2d 617 (stating	that	a	taxpayer	“must	demonstrate	that	
his	property,	as	a	whole,	has	been	valued	differently	than	other	comparable	properties”	(emphasis	
added)).	 	 Because	 the	 evidence	 did	 not	 compel	 the	 Board	 to	 conclude	 that	 there	 was	 unjust	
discrimination	 in	 the	 first	 place,	 we	 do	 not	 address	 this	 alternative	 argument	 advanced	 by	 the	
Town.	
10	

evidence	 presented	 during	 the	 abatement	 hearing,	 the	 Board	 was	 not	

compelled	 to	 find	 that	 island	 structures	 are	 “similarly	 situated”	 to	 mainland	

structures.	

      [¶17]	 	 Finally,	 the	 rationale	 offered	 by	 the	 Town	 for	 the	 lower	

valuations	assigned	to	mainland	properties	is	not	arbitrary	or	unfounded.		See	

Petrin,	2016 ME 136,	¶	25,	147 A.3d 842.		The	certified	private	assessor	hired	

by	the	Town	to	develop	the	2010	revaluation	applied	the	200%	multiplier	to	

island	 buildings	 based	 on	 the	 higher	 cost	 of	 construction	 on	 an	 island.	 	 His	

calculations	 were	 based	 on	 a	 sales	 study	 and	 consultations	 with	 building	

contractors.	 	 Given	 this	 evidence,	 the	 Town	 was	 entitled	 to	 consider	 the	

greater	 cost	 of	 constructing	 a	 building	 on	 an	 island	 in	 its	 valuation	 of	 the	

buildings	on	Roque	Island.	

      [¶18]	 	 Because	 the	 evidence	 did	 not	 compel	 the	 Board	 to	 find	 that	 the	

Roque	Island	property	was	assessed	differently	than	other	similarly	situated	

properties,	the	Board	did	not	err	by	denying	RIHC’s	abatement	application.	

      The	entry	is:	

                    Judgment	affirmed.	
	
	     	        	    	      	      	
	
	                          	
                                                                             11	

John	B.	Shumadine,	Esq.	(orally),	and	Peter	L.	Murray,	Esq.,	Murray,	Plumb	&	
Murray,	 Portland,	 for	 appellant	 Roque	 Island	 Gardner	 Homestead	
Corporation		
	
Erik	 M.	 Stumpfel,	 Esq.,	 and	 Jonathan	 P.	 Hunter,	 Esq.	 (orally),	 Rudman	
Winchell,	Bangor,	for	appellee	Town	of	Jonesport	
	
	
Washington	County	Superior	Court	docket	number	AP-2015-04	
FOR	CLERK	REFERENCE	ONLY